Citation Nr: 1523394	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  10-24 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to the service connected disability of diabetes mellitus type II (diabetes) and as a result of herbicide exposure.

2.  Entitlement to service connection for liver disease as secondary to the service-connected disability of diabetes.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's wife


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1967 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2005 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the Board in January 2015.  A transcript is of record.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The preponderance of competent evidence of record shows that the Veteran's hypertension is caused or aggravated by his service-connected diabetes.

2.  The preponderance of competent evidence of record shows that the Veteran's cirrhosis of the liver is caused or aggravated by his service-connected diabetes.

3.  Evidence added to the record since the January 2005 final rating decision for entitlement to service connection for PTSD is considered new and material evidence as it raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

1.  The criteria for service connection for hypertension as secondary to the service connected disability of diabetes and as a result of herbicide exposure have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

2.  The criteria for service connection for liver disease as secondary to the service-connected disability of diabetes have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).

3.  The January 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (2014).

4.  The evidence received subsequent to the January 2005 rating decision is new and material evidence to reopen the Veteran's claim of entitlement to service connection for PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further notice or assistance is unnecessary to aid the Veteran in substantiating his claims.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish service connection, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Another theory of entitlement to service connection is secondary service connection. Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2014).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition

"Secondary service connection" is a theory of entitlement addressed by regulation. It means that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  The secondary condition shall be considered a part of the original condition.  Id.  The phrase "due to or the result of" encompasses disability caused by or aggravated by the service-connected disease or injury.  See Allen v. Brown , 7 Vet. App. 439 (1995).  VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless there was medical evidence showing the baseline level of severity of the nonservice-connected disease or injury before such was worsened beyond its natural progress by the service-connected disease or injury.  38 C.F.R. § 3.310(b).



Hypertension

A May 2012 VA examination diagnosed the Veteran with hypertension with an onset in 1996.  This diagnosis satisfies the first prong of a service connection claim.

Regarding the in-service element of a service connection claim, the law provides that a veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, prostate cancer a disease for which service-connection will be presumed, if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  While the VA has previously conceded the Veteran's service in Vietnam, hypertension is not a disease in which service-connection will be presumed.

The Veteran' diagnosis of hypertension post-dates his service, and therefore, there is no documentation in his service records pertaining to hypertension and no direct causal connection between the present disability and service.

Relating to whether the Veteran's hypertension is caused or aggravated by his service connected diabetes, a November 2008 VA examination opined the Veteran's hypertension is not due to or worsened by the Veteran's diabetes because the hypertension predates the diabetes. The examiner did not address the Veteran's service-connected kidney condition.

Also of record is a letter from Dr. E.B. submitted at the January 2015 hearing. In the opinion, Dr. E.B. opined that the Veteran's service-connected chronic kidney disease , diabetic nephropathy, is at least as likely as not a cause or aggravation of the Veteran's hypertension.  Dr. E.B.'s letter provides medical support and explanation for the connection between the Veteran's service-connected chronic kidney disease and his hypertension.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

The Board finds that there is competent evidence establishing that the Veteran's hypertension was caused or aggravated by his service-connected diabetic nephropathy, and therefore, this claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Cirrhosis of the Liver

In the January 2015 hearing testimony, the Veteran's wife testified that the Veteran's liver worsened when his blood sugar numbers were so high from the diabetes.  The high blood sugar started affecting everything in his body and he got very sick.  Ultimately, the doctors were able to determine that he needed a liver transplant.

Also offered at the January 2015 hearing was a statement from L.B., P.A.-C., dated January 2015, which diagnosed the Veteran with a liver disability and stated the Veteran had a liver transplant in January 2007.  The statement also confirms the Veteran's diabetes was exacerbating his liver disease.  Giving probative weight to both the Veteran's hearing testimony and the January 2015 statement from L.B., P.A.-C, the Board finds that the preponderance of the evidence supports a finding that the Veteran's liver disease is aggravated by the service-connected diabetes.  Therefore, service connection for aggravation of the liver disease is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


PTSD

The VA first received a claim for entitlement to service connection for PTSD in June 2004.  However, the Veteran's stressors were not corroborated.  Therefore, a January 2005 rating decision denied service connection for PTSD.  No Notice of Appeal was received indicating the Veteran was appealing the decision to the Board; therefore, the decision is final.   
Except as provided in 38 U.S.C.A. § 5108, when a claim is disallowed by the Board, the claim may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7104(b) (West 2014).  All decisions of the Board will be stamped with the date of mailing on the face of the decision.  38 C.F.R. § 20.1100 (2014).  Absent specific exceptions, not present in this case, a Board decision is final on the dated stamped on the face of the decision.  38 C.F.R. § 20.1100 (2014).  The April 2007 Board decision is therefore final.

The exception to not reopening a claim is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  Therefore, an unappealed RO decision is prevented from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  38 C.F.R. § 3.156(b) (2014); Young v. Shinseki, 22 Vet. App. 461 (2009).  However, that provision does not apply to Board decisions.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The evidence received after the final rating decision includes the Veteran's statements in support of the claim regarding stressors while in-service.  Moreover, the Veteran and the Veteran's wife provided testimony at the January 2015 hearing that the Veteran sometimes has nightmares and talks in his sleep about soldiers in Vietnam, as a result of the stressors he experienced.  The Board finds the Veteran and the Veteran's wife's testimony along with the January 2015 statements in support of the stressors constitute new and material evidence which warrants reopening the Veteran's claim of entitlement to service connection for PTSD.

ORDER

Entitlement to service connection for hypertension as aggravated by service-connected diabetic nephropathy, is granted.

Entitlement to service connection for liver disease as aggravated by service-connected diabetes, is granted.

New and material has been received, and the claim of entitlement to service-connection for PTSD is reopened.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A (c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2014).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2014).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

As previously stated, the Veteran and the Veteran's wife provided credible testimony at the January 2015 hearing regarding the Veteran's PTSD from his service in Vietnam as well as a January 2015 statement regarding an in-service stressor.  Because the claim as been reopened, a VA examination is necessary in order to determine the manifestations of the Veteran's psychiatric disabilities, including PTSD, as well as whether there is a causal connection between the disability and his averred stressors in service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records and private records pertaining to the Veteran's psychiatric treatment and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  The RO should review the stressors averred by the Veteran at his 2015 hearing and the submissions made in connection with that hearing, and ensure that all attempts to corroborate these stressors are undertaken, if they have not already been completed.  Any negative reply should be properly included in the claims file.

3.  Make arrangements for the Veteran to be afforded a psychiatric examination.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all manifestations of any psychiatric pathology found to be present, including PTSD.  A complete rationale should be provided for all requested opinions. 

a.  The examiner should opined whether the Veteran meets the diagnostic criteria for PTSD under DSM-IV, and if so, it is at least as likely as not (a 50 percent probability or greater) that his PTSD is due to the in-service stressors alleged.

b.  The examiner should also opine whether the Veteran has a psychiatric disorder, other than PTSD, and whether it is at least as likely as not that the Veteran's acquired psychiatric disorders are related to service.

4.  Following the completion of the above, the AOJ must review the claims folder and ensure that all the foregoing development has been conducted and completed in full.  If not, the report must be returned for correction action.

5.  Thereafter, the AOJ must adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  This issue should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


